Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 1 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 2 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 3 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 4 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 5 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 6 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 7 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 8 of 15
Case 20-63533-bem   Doc 7   Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document     Page 9 of 15
Case 20-63533-bem   Doc 7    Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document      Page 10 of 15
Case 20-63533-bem   Doc 7    Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document      Page 11 of 15
Case 20-63533-bem   Doc 7    Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document      Page 12 of 15
Case 20-63533-bem   Doc 7    Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document      Page 13 of 15
Case 20-63533-bem   Doc 7    Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document      Page 14 of 15
Case 20-63533-bem   Doc 7    Filed 03/04/20 Entered 03/04/20 10:34:18   Desc Main
                            Document      Page 15 of 15
